ORDER

PER CURIAM.
Appellant, Anna Bilie, appeals from a decision rendered by the Labor and Industrial Relations Commission finding appellant suffering from a five percent permanent partial disability to the body as a whole referable to the lumbar spine and a ten percent permanent partial disability to the body as a whole due to depression. We affirm. We have reviewed the briefs of the parties and the legal file and find the order of the Commission is supported by competent and substantial evidence on the whole record. As such, we affirm the Commission’s order pursuant to Rule 84.16(b).